                                   1                   IN THE UNITED STATES DISTRICT COURT

                                   2                 FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4    MICHAEL F. DORMAN, individually     Case No. 17-cv-00285-CW
                                        as a participant in the SCHWAB
                                   5    PLAN RETIREMENT SAVINGS AND
                                        INVESTMENT PLAN and on behalf       ORDER ON DEFENDANTS’ MOTION
                                   6    of a class of all those             TO DISMISS IN PART SECOND
                                        similarly situated,                 AMENDED COMPLAINT
                                   7
                                                   Plaintiff,
                                   8                                        (Dkt. No. 113)
                                              v.
                                   9
                                        THE CHARLES SCHWAB
  United States District Court
Northern District of California




                                  10    CORPORATION; CHARLES SCHWAB &
                                        CO INC.; SCHWAB RETIREMENT
                                  11    PLAN SERVICES INC.; CHARLES
                                        SCHWAB BANK; CHARLES SCHWAB
                                  12    INVESTMENT MANAGEMENT, INC.;
                                        WALTER W. BETTINGER III;
                                  13    CHARLES R. SCHWAB; JOSEPH R.
                                        MARTINETTO; MARTHA TUMA; JAY
                                  14    ALLEN; DAVE CALLAHAN; BRADLEY
                                        PETERSON; JOHN C. CLARK; KATHY
                                  15    ANDERSON; NAUREEN HASSAN; ED
                                        OBUCHOWSKI; DIANE RUSSELL;
                                  16    BRIAN MCDONALD; JONATHAN
                                        BEATTY; JOHN DOES 12-50; and
                                  17    XYZ CORPORATIONS 1-5,
                                  18               Defendants.

                                  19

                                  20
                                            Defendants The Charles Schwab Corporation, Charles Schwab &
                                  21
                                       Co. Inc., Schwab Retirement Plan Services Inc., Charles Schwab
                                  22
                                       Bank, Charles Schwab Investment Management, Inc., Schwab
                                  23
                                       Retirement Plan Services, Inc., Charles Schwab Bank, Walter W.
                                  24
                                       Bettinger III, Charles R. Schwab, Joseph Martinetto, Martha Tuma,
                                  25
                                       Jay Allen, Dave Callahan, Bradley Peterson, John C. Clark, Kathy
                                  26
                                       Anderson, Naureen Hassan, Ed Obuchowski, Diane Russell, Brian
                                  27
                                       McDonald, and Jonathan Beatty move to dismiss in part Plaintiff
                                  28
                                   1   Michael F. Dorman’s Second Amended Complaint (SAC).      Defendants

                                   2   also filed a request for judicial notice in support of their

                                   3   motion.    Dorman opposes the motion to dismiss but does not oppose

                                   4   the request for judicial notice.       Having considered the papers,

                                   5   the Court DENIES in part and GRANTS in part Defendants’ motion to

                                   6   dismiss without leave to amend.    The Court also GRANTS

                                   7   Defendants’ request for judicial notice.

                                   8                                  BACKGROUND
                                   9           This is an action brought under the Employee Retirement
  United States District Court
Northern District of California




                                  10   Security Act of 1974 (ERISA) by Dorman on behalf of himself and

                                  11   similarly situated participants in the Plan, an employee pension

                                  12   benefit plan.    All eligible employees of Charles Schwab

                                  13   Corporation (CSC) and its affiliates may participate in the Plan.

                                  14   SAC ¶ 32.    Participants in the Plan may choose to invest in

                                  15   various Schwab-affiliated and unaffiliated investment options.

                                  16   In his SAC, Dorman has sued three groups of Defendants.      The

                                  17   first is the Entity Defendants: CSC; Charles Schwab & Co, Inc.

                                  18   (CS&Co), allegedly the Plan administrator; Charles Schwab

                                  19   Investment Management, Inc. (CSIM), a participating employer in

                                  20   the Plan; Charles Schwab Bank (CSBank), a Schwab subsidiary that

                                  21   allegedly became the Plan’s trustee; and Schwab Retirement Plan

                                  22   Services, Inc. (SRPS), a participating employer in the Plan which

                                  23   allegedly provided recordkeeping and related services to the

                                  24   Plan.    The second group is the Fiduciary Defendants, which

                                  25   includes the Entity Defendants listed above as well as members of

                                  26   the Plan’s Employee Benefits Administration Committee (EBAC), who

                                  27   allegedly chose the investments, paid fees from the Plan’s

                                  28   assets, generally administered the Plan and periodically reported
                                                                          2
                                   1   to CSC’s Board.   Individual members named as Fiduciary Defendants

                                   2   are Tuma, Allen, Callahan, Peterson, Clark, Anderson, Hassan,

                                   3   Obuchowski, Russell, McDonald and Beatty.   The third group is the

                                   4   Board of Director Defendants, which consists of several

                                   5   individual members of the board of CS&Co.   They are Bettinger

                                   6   III, Schwab and Martinetto.

                                   7          Dorman participated in the Plan from 2009 to 2015.   During

                                   8   his participation, Dorman invested in both affiliated and

                                   9   unaffiliated options.   SAC ¶ 43.
  United States District Court
Northern District of California




                                  10          Dorman’s First Amended Complaint (FAC) alleged five counts:

                                  11   (I) that the Fiduciary Defendants breached their ERISA §§

                                  12   404(a)(1)(A) and (B) duties of loyalty and prudence by including

                                  13   certain funds without investigating cheaper, better performing

                                  14   alternatives; (II) that the Fiduciary Defendants violated ERISA §

                                  15   406(a), which proscribes ERISA fiduciaries from causing ERISA

                                  16   plans to engage in certain enumerated prohibited transactions

                                  17   with parties in interest; (III) that the Board of Director

                                  18   Defendants violated their duties of prudence and loyalty under

                                  19   ERISA § 404(a)(1)(A) and (B); (IV) that the Fiduciary Defendants

                                  20   are liable under ERISA § 405 for the misconduct of other

                                  21   fiduciaries; and, (V) that he is entitled to equitable relief

                                  22   under ERISA § 502(a)(3) against the Entity Defendants who

                                  23   knowingly participated and received the benefits of the fiduciary

                                  24   breaches and transactions above.

                                  25          On September 20, 2018, the Court granted in part and denied

                                  26   in part Defendants’ first motion to dismiss, addressing Dorman’s

                                  27   FAC.   Docket No. 104 (Order).   The Court granted leave to amend

                                  28   counts I, III and IV, except as to the self-directed brokerage
                                                                           3
                                   1   fund, which the Court dismissed without leave to amend.    The

                                   2   Court denied Defendants’ motion to dismiss counts II and V.

                                   3   Dorman subsequently filed his SAC alleging the same five counts.

                                   4   Defendants now move to dismiss counts I, III and IV.    Dorman’s

                                   5   SAC includes new allegations to support his breach of fiduciary

                                   6   duty claim (count I); he argues that his failure to monitor claim

                                   7   (count III) and breach of co-fiduciary duty claim (count IV)

                                   8   survive to the extent count I now survives.

                                   9        Dorman’s SAC alleges three main actions which he argues were
  United States District Court
Northern District of California




                                  10   breaches of Fiduciary Defendants’ fiduciary duties.    The first is

                                  11   EBAC’s process in selecting affiliated capital preservation

                                  12   options to replace the Schwab Stable Value Fund (SVF).    Schwab’s

                                  13   SVF was terminated in 2012.   SAC ¶ 70.   EBAC delegated the task

                                  14   of selecting alternative funds to its independent consultant,

                                  15   Mercer LLC (Mercer), because EBAC was conflicted.    EBAC then

                                  16   chose a blend of affiliated and unaffiliated funds.    Seventy

                                  17   percent of the Plan’s Schwab SVF investment was transferred to

                                  18   the JPMorgan Short Duration Bond Fund and PIMCO Low Duration

                                  19   Fund, which were unaffiliated funds.   Id., ¶ 79.   Thirty percent

                                  20   was transferred to the Schwab Value Advantage Money Market Fund

                                  21   (Schwab Money Market Fund), an affiliated fund.1    Dorman alleges

                                  22   that, after two years, the funds from JPMorgan Short Duration

                                  23   Bond, PIMCO Low Duration and Schwab Money Market Fund were all

                                  24   transferred to the Schwab Bank Savings Cash Account (Schwab

                                  25   Savings Account).   Id., ¶¶ 79-80.   He further alleges that EBAC

                                  26
                                            1 This decision to allocate seventy percent of the Schwab SVF
                                  27
                                       investment to unaffiliated funds and thirty percent to Schwab’s
                                  28   Money Market Fund will hereinafter be referred to as the
                                       “Seventy/Thirty Plan.”
                                                                        4
                                   1   ignored a recommendation from Mercer, and that the Seventy/Thirty

                                   2   Plan was only an interim plan, which resulted in losses to Plan

                                   3   participants while EBAC tried to devise a plan to transfer these

                                   4   funds back into a Schwab fund that would fit into a prohibited

                                   5   transaction exemption.

                                   6        The second action Dorman alleges as breaches of Fiduciary

                                   7   Defendants’ fiduciary duties relates to EBAC’s decision to

                                   8   continue investing in certain affiliated funds, specifically the

                                   9   Schwab International Index Fund, Schwab Small-Cap Index Fund,
  United States District Court
Northern District of California




                                  10   Schwab’s Managed Retirement Trust Funds (SMRT Funds), which

                                  11   comprise a family of ten target date funds, and Schwab Money

                                  12   Market Fund, along with selecting the Schwab Savings Account.

                                  13   Dorman alleges all these affiliated funds and Schwab Savings

                                  14   Account persistently and materially underperformed and charged

                                  15   excessive management fees.    Id., ¶¶ 60-68, 87.

                                  16        The third action pertains to unallocated cash from the Plan,

                                  17   which consisted of new contributions, other assets awaiting

                                  18   investment pending distributions, and rollovers.    Dorman alleges

                                  19   the unallocated cash was loaned to CSC’s affiliated entity CSBank

                                  20   without enough limitations.    Specifically, Fiduciary Defendants

                                  21   allegedly loaned CSBank the money without requiring interest on

                                  22   the loan, violating § 406(a).    Id., ¶¶ 101-03.

                                  23                                LEGAL STANDARD
                                  24        A complaint must contain a “short and plain statement of the

                                  25   claim showing that the pleader is entitled to relief.”   Fed. R.

                                  26   Civ. P. 8(a).   The plaintiff must proffer “enough facts to state

                                  27   a claim to relief that is plausible on its face.”   Ashcroft v.

                                  28   Iqbal, 556 U.S. 662, 697 (2009) (quoting Bell Atl. Corp. v.
                                                                          5
                                   1   Twombly, 550 U.S. 544, 570 (2007)).   On a motion under Rule

                                   2   12(b)(6) for failure to state a claim, dismissal is appropriate

                                   3   only when the complaint does not give the defendant fair notice

                                   4   of a legally cognizable claim and the grounds on which it rests.

                                   5   Twombly, 550 U.S. at 555.   A claim is facially plausible “when

                                   6   the plaintiff pleads factual content that allows the court to

                                   7   draw the reasonable inference that the defendant is liable for

                                   8   the misconduct alleged.”    Iqbal, 556 U.S. at 678.

                                   9        In considering whether the complaint is sufficient to state
  United States District Court
Northern District of California




                                  10   a claim, the court will take all material allegations as true and

                                  11   construe them in the light most favorable to the plaintiff.

                                  12   Metzler Inv. GMBH v. Corinthian Colleges, Inc., 540 F.3d 1049,

                                  13   1061 (9th Cir. 2008).   The court’s review is limited to the face

                                  14   of the complaint, materials incorporated into the complaint by

                                  15   reference, and facts of which the court may take judicial notice.

                                  16   Id. at 1061.   However, the court need not accept legal

                                  17   conclusions, including threadbare “recitals of the elements of a

                                  18   cause of action, supported by mere conclusory statements.”

                                  19   Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).

                                  20                                 DISCUSSION
                                  21   I.   Defendants’ Request for Judicial Notice
                                  22        As a preliminary matter, Defendants request the Court take

                                  23   judicial notice of seventeen documents.    Docket No. 115 (Request

                                  24   for Judicial Notice).   The first thirteen are documents

                                  25   consisting of the Plan’s summary plan description, the Plan’s

                                  26   2016 Form 5500, various notices to plan participants regarding

                                  27   the Plan’s investment options and a prospectus filed with the

                                  28   Securities Exchange Commission.   See Request for Judicial Notice
                                                                         6
                                   1   at 3-5.   Defendants had requested the Court take judicial notice

                                   2   of these documents in support of their first motion to dismiss.

                                   3   Dorman did not oppose Defendants’ request then nor does he now.

                                   4   The Court finds they are judicially noticeable.

                                   5         The other four documents are excerpted reports from Mercer

                                   6   to EBAC specifying how various funds in the Plan performed.

                                   7   Dorman does not oppose Defendants’ request.      These four reports

                                   8   contain figures which Dorman has relied upon although he did not

                                   9   cite them in his SAC.   These four reports are judicially
  United States District Court
Northern District of California




                                  10   noticeable for purposes of a Rule 12(b)(6) motion because the

                                  11   documents are incorporated by reference into Dorman’s SAC.      See

                                  12   Hoey v. Sony Elecs. Inc., 515 F. Supp. 2d 1099, 1103 (N.D. Cal.

                                  13   2007) (granting party’s request for judicial notice because

                                  14   “[e]ven if a document is not attached to a complaint, it may be

                                  15   incorporated . . . if the plaintiff refers extensively to the

                                  16   document or the document forms the basis of the plaintiff’s

                                  17   claim”) (internal citations omitted).

                                  18   II.   Breach of Fiduciary Duty Claim (Count I)
                                  19         Defendants move to dismiss count I, Dorman’s ERISA claim

                                  20   against the Fiduciary Defendants for breach of the fiduciary

                                  21   duties of prudence and loyalty.    “An ERISA fiduciary must

                                  22   discharge his responsibility with the care, skill, prudence, and

                                  23   diligence that a prudent person acting in a like capacity and

                                  24   familiar with such matters would use.”      Tibble v. Edison Int’l,

                                  25   135 S. Ct. 1823, 1828 (2015).   The duty of loyalty requires an

                                  26   ERISA fiduciary to act “solely in the interest of the

                                  27   participants and beneficiaries.”       White v. Chevron Corp., 16-cv-

                                  28   0793-PJH, 2016 WL 4502808, at *1 (N.D. Cal. Aug. 29, 2016) (White
                                                                          7
                                   1   I) (quoting § 404(a)(1)(A)).   Dorman has amended his complaint to

                                   2   add facts to support three arguments, along with a catch-all

                                   3   argument, as to how Fiduciary Defendants have breached their

                                   4   fiduciary duties of loyalty and prudence.   He argues that the SAC

                                   5   now sufficiently alleges: (i) facts showing that EBAC’s process

                                   6   in replacing the Schwab SVF was deficient and that EBAC failed to

                                   7   follow its own procedure and/or disregarded its independent

                                   8   consultant’s recommendation; (ii) facts showing that the

                                   9   affiliated funds purportedly persistently and/or materially
  United States District Court
Northern District of California




                                  10   underperformed; (iii) that because Dorman was found to have

                                  11   sufficiently alleged a claim of prohibited transactions, he

                                  12   therefore also sufficiently alleges a breach of fiduciary duty

                                  13   claim as to the earnings from the unallocated cash; and, (iv)

                                  14   lastly, as a catch-all, that viewing all of the allegations

                                  15   together creates an inference of imprudence and disloyalty by

                                  16   Defendants.

                                  17        A.   EBAC’s Process of Selecting Alternative Funds to
                                                 Replace the Terminated Schwab SVF
                                  18
                                            The Court dismissed Dorman’s breach of fiduciary duty claim
                                  19
                                       (count I) as to the terminated SVF alternatives because Dorman
                                  20
                                       had conceded that seventy-percent of the SVF was transferred to
                                  21
                                       unaffiliated funds, making a claim of improper self-dealing
                                  22
                                       “implausible,” and because Defendants were not, per se, required
                                  23
                                       to include a stable value fund in their Plan.   Order at 9.
                                  24
                                       Dorman now alleges facts challenging EBAC’s process in selecting
                                  25
                                       SVF replacements.   Specifically, Dorman asserts that EBAC had a
                                  26
                                       deficient selection process because he has alleged the following
                                  27
                                       facts: (i) the Seventy/Thirty Plan was a result of EBAC’s
                                  28
                                                                        8
                                   1   purported original failed plan to transfer all the funds from

                                   2   Schwab’s SVF to an affiliated fund; (ii) the Seventy/Thirty Plan

                                   3   was an interim move as part of Defendants’ prohibited transaction

                                   4   exemption strategy; (iii) EBAC had already determined a stable

                                   5   value fund was the most appropriate capital preservation option;

                                   6   (iv) a majority of plans, as identified by Dorman, that

                                   7   previously held the Schwab SVF had replaced it with another

                                   8   stable value fund; and, (v) the unaffiliated funds were not

                                   9   comparable alternatives to the SVF.
  United States District Court
Northern District of California




                                  10        Dorman has pleaded sufficient facts to give rise to an

                                  11   inference of a breach of fiduciary duty.   Dorman argues that a

                                  12   deficient process can be inferred based on EBAC meeting minutes

                                  13   produced in discovery.   Specifically, Dorman’s SAC alleges that

                                  14   EBAC meeting minutes show it had delegated its role in selecting

                                  15   a Schwab SVF replacement to an independent consultant, Mercer,

                                  16   because EBAC had a conflict, and Mercer was to prepare a

                                  17   recommendation as to how EBAC should proceed in replacing the

                                  18   terminated SVF.    However, because no such report was produced in

                                  19   discovery, SAC ¶¶ 80-82, despite the production of other EBAC

                                  20   minutes and Mercer reports, and because Defendants maintain that

                                  21   all non-privileged and responsive EBAC documents have been

                                  22   produced, id., ¶ 82-83, Dorman argues the Court should infer that

                                  23   no such report exists or that EBAC ignored the recommendation

                                  24   from Mercer, id.   Defendants maintain that this Mercer report was

                                  25   not produced because it was outside the scope of claims Dorman

                                  26   could bring in arbitration in that he never invested in the

                                  27   Schwab SVF or Schwab Money Market Fund.    The Court does not find

                                  28   this persuasive because Defendants, as they themselves claimed,
                                                                         9
                                   1   have produced “thousands of pages” of discovery, including other

                                   2   EBAC meeting minutes and Mercer reports containing financial

                                   3   information about Schwab’s SVF and Money Market Fund.   See

                                   4   Declaration of Tulio D. Chirinos (Chirinos Decl.), Ex. 14 at 15,

                                   5   Ex. 15 at 24, Ex. 16 at 21, Ex. 17 at 23, 27.   The Court finds

                                   6   that, viewing the allegations in the light most favorable to

                                   7   Dorman, the absence of such a Mercer report or EBAC meeting

                                   8   minutes showing Mercer’s recommendation gives rise to an

                                   9   inference that EBAC either never received or disregarded Mercer’s
  United States District Court
Northern District of California




                                  10   recommendation.   This sufficiently alleges that Fiduciary

                                  11   Defendants breached their fiduciary duties because EBAC failed to

                                  12   follow its own process to prudently and loyally investigate

                                  13   options before selecting alternatives for Schwab’s SVF.    Order at

                                  14   7 (noting that Dorman needed to allege facts to show how “the

                                  15   process by which [Fiduciary Defendants] managed the Plan was

                                  16   flawed”).

                                  17        However, Dorman’s other allegations as to a deficient

                                  18   process fail.   To the extent Dorman argues again that replacing

                                  19   Schwab’s SVF with another stable value fund, as opposed to the

                                  20   Schwab Money Market Fund, would have been the prudent action, see

                                  21   SAC ¶ 97, Table 3 (showing a majority of thirty-eight plans

                                  22   replaced the Schwab SVF with another stable value fund), this

                                  23   fails as it did the first time because “Defendants are not

                                  24   required to provide a stable value fund.”   Id. at 9 (citing White

                                  25   v. Chevron Corp., 16-cv-0793-PJH, 2017 WL 2352137, at *11 (N.D.

                                  26   Cal. May 31, 2017) (White II)).

                                  27        Dorman also argues that EBAC’s process was deficient because

                                  28   it ignored years of data showing the SMRT Funds were
                                                                         10
                                   1   underperforming.2    However, SMRT Funds were not part of the SVF

                                   2   replacement funds.    Moreover, assuming this was to show EBAC’s

                                   3   deficient selection process separate from the SVF replacements,

                                   4   this still fails.    The only factual allegations to support this

                                   5   conclusion was the purported underperformance of the SMRT Funds

                                   6   themselves.   Dorman cannot use the funds’ purported

                                   7   underperformance as factual support of a deficient process when

                                   8   the funds’ underperformance, as discussed later, is insufficient

                                   9   to infer imprudence and must be supported by facts alleging a
  United States District Court
Northern District of California




                                  10   deficient process.    Dorman cannot use each conclusory statement

                                  11   to bolster the other.

                                  12        Dorman lastly argues that EBAC’s process was deficient

                                  13   because transferring the SVF to the unaffiliated replacements did

                                  14   not guarantee against a loss and the unaffiliated funds were not

                                  15   a comparable replacement as capital preservation options.

                                  16   However, Dorman has pleaded no facts to support this conclusory

                                  17   allegation.

                                  18        While Dorman’s other allegations as to EBAC’s deficient

                                  19   process fail, because the lack of any Mercer report or EBAC

                                  20   minutes stating the independent consultant Mercer’s

                                  21   recommendation does give rise to an inference of imprudence and

                                  22   disloyalty in EBAC’s process, the Court DENIES Defendants’ motion

                                  23   to dismiss count I to the extent it relies on this theory.

                                  24
                                            2 The analysis of allegedly underperforming SMRT Funds is
                                  25
                                       separate from the analysis of the alleged underperformance of the
                                  26   affiliated capital preservation options, Schwab Money Market Fund
                                       and Schwab Savings Account. As discussed below, Dorman’s
                                  27   allegations as to the capital preservation options, viewed with
                                       allegations of EBAC’s deficient process as to selecting the SVF
                                  28   replacements, sufficiently raises an inference of imprudence and
                                       disloyalty.
                                                                       11
                                   1           B.   Schwab’s Affiliated Funds and Options

                                   2           In the SAC, Dorman adds new allegations relating to Schwab-

                                   3   affiliated funds in support of his breach of fiduciary duty claim

                                   4   (count I).    He alleges that the selection and retention of the

                                   5   Schwab International Index Fund, Schwab Small-Cap Index Fund and

                                   6   SMRT Funds, along with the Schwab Money Market Fund and Schwab

                                   7   Savings Account, were breaches of fiduciary duties by the

                                   8   Fiduciary Defendants because these funds generated excessive

                                   9   management fees while underperforming.
  United States District Court
Northern District of California




                                  10                1.   Excessive Management Fees of the Schwab
                                                         International Index Fund, Schwab Small-Cap Index
                                  11                     Fund and SMRT Funds
                                  12           The Court rejected Dorman’s argument that Schwab’s

                                  13   affiliated funds charged excessive fees on the last motion to

                                  14   dismiss, finding that “Schwab funds appear to have charged only

                                  15   slightly higher fees and underperformed by only a modest amount”

                                  16   and citing Schwab’s S&P 500 Index Fund fees as an example.     Order

                                  17   at 6.    The Court further held that these modest differences are

                                  18   insufficient because a fiduciary may consider other relevant

                                  19   factors and not just fees when selecting certain funds.      Id. at

                                  20   7.   Dorman alleges no new facts as to excessive management fees

                                  21   for the Schwab International Index Fund, Schwab Small-Cap Index

                                  22   Fund and SMRT Funds, but argues that this is sufficient to

                                  23   survive Defendants’ motion to dismiss because the fees charged by

                                  24   the SMRT Funds were three times higher than comparable Vanguard

                                  25   funds, because he omitted Schwab’s S&P 500 Index Fund from his

                                  26   SAC and because it is Defendants’ burden to identify the other

                                  27   relevant factors that were available when considering selection

                                  28   of these funds.    First, Dorman’s excessive management fees theory
                                                                          12
                                   1   fails because he has alleged no new facts to address the

                                   2   deficiencies identified by the Court and merely recharacterizes

                                   3   them.    For example, he has not alleged certain fees that would be

                                   4   outside the range of “modest differences.”     See Order at 6-7

                                   5   (noting acceptable expense ratios can range from .03% to 2% or

                                   6   .07% to 1%).      Here, the expense ratio range is purported to be

                                   7   .07% to .93%.     Chirinos Decl., Ex. 3 at 2-7; Ex. 12 at 2-7.

                                   8           Further, Dorman misconstrues the Court’s Order.   The Court

                                   9   cited Schwab’s S&P 500 Index Fund fees as an example of a fund
  United States District Court
Northern District of California




                                  10   charging slightly higher fees.     The Court’s reasoning that

                                  11   slightly higher fees of the S&P 500 Index Fund alone were

                                  12   insufficient to state a cognizable breach of fiduciary duty claim

                                  13   extends to all management fees alleged to be excessive by Dorman

                                  14   here.    Merely deleting the S&P 500 Index Fund allegations does

                                  15   not cure the deficiency.     Moreover, the burden is not on

                                  16   Defendants to identify other relevant factors; rather, the

                                  17   Court’s Order stated that modest differences in fees do not give

                                  18   rise to a breach of fiduciary duty as to the excessive fees

                                  19   allegations because fiduciaries may take other factors into

                                  20   consideration.     Plaintiffs must generally plead facts showing

                                  21   more than just high fees to show that defendants were imprudent

                                  22   in selecting certain funds.

                                  23                2.    EBAC’s Decision to Include Underperforming Schwab
                                                          International Index Fund, Schwab Small-Cap Index
                                  24                      Fund and SMRT Funds
                                  25           The Court rejected Dorman’s theory in count I that Fiduciary

                                  26   Defendants breached their fiduciary duties based on the

                                  27   affiliated funds’ underperformance, finding, “Standing alone,

                                  28   offering and retaining funds that have underperformed modestly
                                                                           13
                                   1   and have somewhat higher fees is not enough to show malfeasance.”

                                   2   Order at 6; see also White II, 2017 WL 2352137, at * 20

                                   3   (rejecting plaintiff’s allegation that defendants’ failure to

                                   4   remove a fund due to its “consistent underperformance” was

                                   5   insufficient because “poor performance, standing alone, is not

                                   6   sufficient to create a reasonable inference that plan fiduciaries

                                   7   failed to conduct an adequate investigation . . . . ERISA

                                   8   requires a plaintiff to plead some other indicia of imprudence”).

                                   9   Dorman offers new allegations, which he argues cure the
  United States District Court
Northern District of California




                                  10   deficiencies identified by the Court because these allegations

                                  11   now show “material” and “persistent” underperformance.     These new

                                  12   allegations do not remedy the previous deficiencies.   First,

                                  13   Dorman has provided no new allegations of “other indicia of

                                  14   imprudence.”   At most, construed in the light most favorable to

                                  15   Dorman, his new allegation that Defendants failed to pursue a

                                  16   “meaningful investigation, or ignored recommendations of advisors

                                  17   or consultants,” SAC ¶ 55, would be “other indicia” of

                                  18   malfeasance as to the SMRT Funds,3 but is conclusory and

                                  19   unsupported by any factual allegations.   Thus, Dorman has not

                                  20   provided factual allegations of “other indicia” and his new

                                  21   allegations pertain only to underperforming funds, which alone,

                                  22   as the Court has said, are insufficient to survive a motion to

                                  23   dismiss and fail for that reason.

                                  24
                                            3 Dorman does not provide any new allegations of
                                  25
                                       underperformance by the other challenged affiliated funds, Schwab
                                  26   International Index Fund or Schwab Small-Cap Index Fund. His
                                       only new allegations of underperformance relate to the SMRT Funds
                                  27   and Money Market Fund. Thus, Dorman’s allegations of
                                       underperformance as to the former funds independently fail
                                  28   because he has failed to offer new allegations to cure the
                                       deficiencies identified by the Court.
                                                                       14
                                   1        Separately, the allegations here do not, as Dorman argues,

                                   2   indicate the SMRT Funds “persistent[ly]” or “materially”

                                   3   underperformed.   Dorman now alleges that some of Schwab’s SMRT

                                   4   Funds underperformed, measured on a five-year basis using the

                                   5   Schwab Managed Retirement Trust Index (Index) and the Mercer

                                   6   Mutual Fund Lifecycle Universe Median (Universe Median) as

                                   7   benchmarks.   As compared to these benchmarks, Dorman’s SAC shows

                                   8   that Schwab’s family of ten SMRT Funds both underperformed and

                                   9   outperformed or matched at various times, ranging from zero out
  United States District Court
Northern District of California




                                  10   of ten funds underperforming in one year up to six out of ten

                                  11   funds underperforming in another year.   See SAC ¶¶ 62-66.   This

                                  12   contradicts Dorman’s own allegations that SMRT Funds

                                  13   “persistent[ly]” underperformed.    For example, in 2013, all ten

                                  14   SMRT Funds outperformed or matched the Index benchmark in the

                                  15   previous five years, and eight out of the ten funds outperformed

                                  16   or matched the Universe Median in the previous five years.   See

                                  17   Chirinos Decl., Ex. 17 at 22; compare with Terraza v. Safeway,

                                  18   Inc., 241 F. Supp. 3d 1057, 1071 (N.D. Cal. 2017) (finding

                                  19   plaintiff’s allegations, inter alia, that “during the pertinent

                                  20   period, almost all of the investment options . . . underperformed

                                  21   compared to their benchmark” was sufficient to create a plausible

                                  22   inference that defendants’ decision-making process was flawed).

                                  23   Moreover, Dorman alleges persistent underperformance, citing

                                  24   Mercer reports showing consistent quarters of underperformance of

                                  25   SMRT Funds, including periods as long as thirteen, seventeen or

                                  26   twenty-one quarters.   However, converted into years, this

                                  27   translates into three to five years, which are still considered

                                  28   relatively short periods of underperformance.   See Jenkins v.
                                                                          15
                                   1   Yager, 444 F.3d 916, 925-26 (7th Cir. 2006) (finding defendant

                                   2   did not breach his fiduciary duties retaining funds that

                                   3   underperformed for three years because “investment

                                   4   strategy . . . to find long-term, conservative, reliable

                                   5   investments that would do well during market fluctuations” for

                                   6   long-term investment was not unreasonable or imprudent); Order at

                                   7   7.

                                   8             3.    Excessive Management Fees and Underperformance of
                                                       the Schwab Money Market Fund and Schwab Savings
                                   9                   Account
  United States District Court
Northern District of California




                                  10        As to the Schwab Money Market Fund’s and Schwab Savings

                                  11   Account’s management fees and underperformance allegations,

                                  12   because Dorman has sufficiently alleged facts supporting a claim

                                  13   of breach of fiduciary duty under the theory of a deficient

                                  14   process selecting the SVF replacements (i.e., the Money Market

                                  15   Fund and Schwab Savings Account), the allegations of excessive

                                  16   management fees and underperformance as to the Fund and Account

                                  17   also survive as Dorman has alleged “some other indicia of

                                  18   imprudence.”   See e.g., White II, 2017 WL 2352137, at *20.

                                  19        For the foregoing reasons, apart from the Schwab Money

                                  20   Market Fund and Schwab Savings Account, none of Dorman’s new

                                  21   allegations as to his affiliated funds theory sufficiently

                                  22   alleges facts to infer a breach of Fiduciary Defendants’

                                  23   fiduciary duties (count I).

                                  24        C.   Earnings from Unallocated Cash

                                  25        Dorman argues that Fiduciary Defendants were imprudent and

                                  26   disloyal because they gave CSBank an interest-free loan using

                                  27   extraneous unallocated cash from the Plan in violation of 29

                                  28   C.F.R. § 2550.408b-2(e).   Dorman has alleged these new facts to
                                                                        16
                                   1   flesh out his prohibited transaction claim and appears to argue

                                   2   that this also sufficiently alleges Defendants breached their

                                   3   fiduciary duties because these allegations show a prohibited

                                   4   transaction.4   Regulation § 2550.408b-2 is an explicit exemption

                                   5   from the prohibitions in § 406(a) (i.e., prohibited transactions)

                                   6   promulgated pursuant to § 408(b)(2) under ERISA.   29 C.F.R. §

                                   7   2550.408b-2(a).   The regulation states, “Section 408(b)(2) of the

                                   8   Act does not contain an exemption from other provisions of the

                                   9   Act, such as § 404 [i.e., the statutes pertaining to the
  United States District Court
Northern District of California




                                  10   fiduciary duties of prudence and loyalty] . . . which may impose

                                  11   requirements or restrictions relating to the transactions which

                                  12   are exempt under section 408(b)(2).”   Id., subd. (a)(3) (emphasis

                                  13   added).    Thus, while a transaction may be exempt under §

                                  14   408(b)(2), it could nevertheless still be subject to the

                                  15   fiduciary duties of prudence and loyalty.   However, aside from

                                  16   conclusory allegations that Defendants failed to make meaningful

                                  17   investigations, see SAC ¶¶ 104-05, Dorman has not identified any

                                  18   facts nor regulations under § 404 showing how Defendants here

                                  19   violated their duties of prudence or loyalty as to the

                                  20   unallocated earnings.   Instead, Dorman argues because the loan is

                                  21   allegedly a prohibited transaction, it should also be a per se

                                  22   violation of Defendants’ fiduciary duties of prudence and

                                  23   loyalty.   This is insufficient to state a claim of a breach of

                                  24   fiduciary duty.

                                  25

                                  26        4 Since Dorman has added new allegations to support his
                                  27   prohibited transaction claim, a claim which the Court had
                                       previously allowed to proceed, and Defendants do not oppose these
                                  28   amendments to the extent they support the prohibited transaction
                                       claim, the Court will allow the amendments as to count II.
                                                                       17
                                   1        D.   Viewing All Allegations in Their Totality

                                   2        Aside from Dorman’s allegedly deficient process inferred

                                   3   from the lack of any Mercer report or meeting minutes and the

                                   4   excessive fees and underperformance of the SVF replacements, all

                                   5   of the other theories fail for the reasons identified above;

                                   6   thus, viewing these all together also does not sufficiently state

                                   7   a breach of fiduciary duty claim.

                                   8        However, the Court finds that Dorman has sufficiently

                                   9   alleged facts giving rise to an inference of imprudence and
  United States District Court
Northern District of California




                                  10   disloyalty as to his theory of Defendants’ deficient process in

                                  11   selecting the Schwab SVF replacements based on the lack of a

                                  12   report or meeting minutes, along with the allegations of

                                  13   excessive fees and underperformance of these SVF replacements.

                                  14   Thus, to the extent Dorman’s breach of fiduciary duty claim

                                  15   relies on these theories, the Court DENIES Defendants’ motion to

                                  16   dismiss count I.   However, because Dorman has failed to cure the

                                  17   deficiencies as to his other theories despite an opportunity to

                                  18   do so, the Court GRANTS Defendants’ motion to dismiss count I as

                                  19   to the other theories without leave to amend.

                                  20   III. Dorman’s Derivative Claims (Counts III & IV)

                                  21        Dorman also alleges that the Board of Director Defendants

                                  22   failed to monitor the Fiduciary Defendants (count III).    “The

                                  23   Ninth Circuit has recognized that where members of an employer’s

                                  24   board of directors have responsibility for the appointment and

                                  25   removal of ERISA trustees, those directors are themselves subject

                                  26   to ERISA fiduciary duties, albeit only with respect to trustee

                                  27   selection and retention.”   Solis v. Webb, 931 F. Supp. 2d 936,

                                  28   952-53 (N.D. Cal. 2012) (internal citations omitted).   Here,
                                                                        18
                                   1   Dorman has sufficiently alleged a duty to monitor claim, alleging

                                   2   that Board of Director Defendants had authority to appoint

                                   3   individuals to EBAC, failed to investigate and monitor whether

                                   4   Fiduciary Defendants (which includes EBAC members) were

                                   5   fulfilling their fiduciary roles and failed to act to correct any

                                   6   imprudent and disloyal actions.   See SAC ¶¶ 150-51; see also

                                   7   Fernandez v. Franklin Resources, Inc., 17-cv-6409, 2018 WL

                                   8   1697089, at *7 (N.D. Cal. Apr. 6, 2018).   The basis for this

                                   9   claim would be failing to act to correct EBAC’s allegedly
  United States District Court
Northern District of California




                                  10   deficient process in selecting the SVF replacement.

                                  11        Further, Dorman’s breach of co-fiduciary duty claim (count

                                  12   IV) against the Fiduciary Defendants also survives because Dorman

                                  13   has sufficiently alleged that Fiduciary Defendants had knowledge

                                  14   of the alleged imprudent or disloyal acts that this Court found

                                  15   sufficiently state a claim for Dorman’s breach of fiduciary duty

                                  16   claim (count I).   See Woods v. Southern Co., 396 F. Supp. 2d

                                  17   1351, 1379 (N.D. Ga. 2005) (finding allegation that co-

                                  18   fiduciaries had “knowledge” of purported wrongdoing sufficiently

                                  19   stated a claim and citing cases stating the same).

                                  20                                 CONCLUSION
                                  21        For the foregoing reasons, Defendants’ motion to dismiss in

                                  22   part Dorman’s SAC is GRANTED in part without leave to amend and

                                  23   DENIED in part.    Defendants’ motion is denied to the extent that

                                  24   counts I, III & IV are based on the theories of a deficient

                                  25   process in selecting a replacement for the SVF and of excessive

                                  26   fees and underperformance of such SVF replacements.   The motion

                                  27   is otherwise granted without leave to amend.   A further case

                                  28   management conference is set for March 12, 2019 at 2:30 p.m., a
                                                                         19
                                   1   joint case management statement is due a week before on March 5,

                                   2   2019.

                                   3           IT IS SO ORDERED.

                                   4

                                   5   Dated: February 8, 2019
                                                                            CLAUDIA WILKEN
                                   6                                        United States District Judge
                                   7

                                   8

                                   9
  United States District Court
Northern District of California




                                  10

                                  11

                                  12

                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                       20
